EXHIBIT 10.4
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 1st day of
June, 2008 (“Effective Date”), by and between HELIX WIND, INC., a Nevada
corporation (“Helix” or “Company”), and SCOTT WEINBRANDT (“Executive”), and is
made with reference to the following considerations and terms:
 
I. Recitals.
 
A. As of the February 1, 2008, Employee has been employed by Company in various
capacities, and as of the Effective Date will become employed by Company as the
President.
 
B. To foster loyalty to the Company, to free Executive from any day-to-day
concerns about job security with the Company, and to encourage Employee to
devote his or her undivided attention and energy to furthering the interests of
the Company, it is desirable that Executive shall have an employment contract
with the Company, and that Executive shall thus have a greater expectation of
either continuing employment or a compensating severance payment for a finite
period into the future than Executive would have under a strictly at-will
employment status with the Company.
 
C. In light of the foregoing promises, and in consideration of the mutual
covenants contained herein and other valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive (each
individually, a “Party”, and collectively, the “Parties”) hereby agree as
follows:
 
II. Employment Term and Duties.
 
A. Initial Term.  Company agrees to employ Executive, and Executive hereby
accepts such employment, in accordance with the terms of this Agreement,
commencing on the Effective Date and ending December 31, 2010 (“Initial Term”),
unless this Agreement is earlier terminated as provided herein.
 
1. Automatic Extensions.  Unless terminated earlier, this Agreement shall be
automatically extended for additional periods of three (3) years each (an
“Additional Period”) at the end of the Initial Term and any Additional Period of
this Agreement. The term of this Agreement shall include any Additional Period
for which this Agreement has been automatically extended.
 
III. Duties and Responsibilities of Executive.
 
A. Performance of Duties.  Executive shall serve as the President of the Company
and, as such, he shall perform all duties commonly incident to such
office.  Executive shall work together with the Chief Executive Officer to
manage and be responsible for all operational departments and strategic
responsibilities related to the Company, including, without limitation, day to
day responsibility for finance, HR, legal, sales, marketing, engineering,
manufacturing, R&D, IS and IT reporting.  Executive shall report to and perform
such additional duties as may be designated by the Board of Directors (the
“Board”) and/or the Chief Executive Officer of the Company from time to
time.  In addition, the Executive shall also serve as a member of the Board of
Directors of the Company, with an initial term of three (3) years.  The
Executive agrees to serve the Company faithfully and to the best of his ability,
and to devote that amount of time, attention and effort to the Company which is
necessary in order to satisfy the requests of the Board.  The Executive further
agrees (i) to use his best reasonable efforts to preserve intact the goodwill,
customer relations and employee relations of Helix and (ii) to take such
specified actions as the Company may reasonably request with respect to such
customers and employees of Helix as the Company may identify.  The Executive
hereby confirms that he is under no contractual commitments inconsistent with
his obligations set forth in this Agreement.
 
1

--------------------------------------------------------------------------------


 
B. Competitive Activities Prohibited.  The Executive acknowledges that the
Company has invested substantial time, money and resources in the development
and retention of its Confidential Information (defined herein), customers,
accounts and business partners, and further acknowledges that during the course
of the Executive’s employment with the Company the Executive has had and will
have access to the Company’s Confidential Information, and will be introduced to
existing and prospective customers, accounts and business partners of the
Company.  The Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner belongs exclusively to the Company, including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between the Executive and any existing or prospective customers, accounts or
business partners.  Additionally, the parties acknowledge and agree that
Executive possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its behalf.  In
recognition of this, the Executive covenants and agrees that during the
operation of this Agreement, and, if applicable, the Severance Period (defined
herein), Executive shall not, without the prior written authorization of the
Board, directly or indirectly, engage in any other activity which is directly
competitive to the Company’s business in any existing or proposed geographic
region.  Nothing in this Agreement shall prevent Executive from engaging in any
voluntary or for-profit activity within or outside the wind energy industry that
is not competitive with Company.
 
IV. Compensation.
 
A. Base Salary, Accrued Salary, and Signing Bonus.  As compensation for all
services rendered by the Executive under this Agreement, the Company shall pay
to the Executive compensation comprising Base Salary, Accrued Salary, and a
Signing Bonus, as set forth in Exhibit “A” hereto, and subject to the following:
 
1. Accrued Salary.  Notwithstanding the foregoing, unpaid monthly compensation
due to Executive for work performed from February 1, 2008 through May 31, 2008
in the amount of $33,333.32 (calculated at the rate of $8,333.33 per month for
the four month period at issue) will remain accrued and unpaid (“Accrued
Salary”).  In addition, if in the discretion of management there is not
sufficient cash flow to pay any portion of the increase in Base Salary beginning
August 1, 2008 (“Accrued Increase in Base Salary”), such Accrued Increase in
Base Salary shall be accrued and remain unpaid.  At such time as the Company, in
the discretion of management, has secured sufficient assets to pay the Accrued
Salary and/or the Accrued Increase in Base Salary, the same shall immediately be
paid to Executive.
 
2. Payment of Base Salary.  Base Salary shall be payable monthly in accordance
with the Company’s regular payroll policies, and shall be exclusive of and not
in lieu of other compensation benefits and bonus(es) payable pursuant to this
Agreement. Payments will be calculated pro rata if payment for less than a full
month is due.
 
2

--------------------------------------------------------------------------------


 
3. Withholdings.  All compensation paid pursuant to this Agreement shall be
subject to all applicable federal, state and local taxes, including, without
limitation, income tax and other employment taxes required to be withheld with
respect to compensation paid by a corporation to its employees.
 
4. Annual Compensation Review.  The Board shall review Executive’s Base Salary
and Incentive Bonus prior to the end of each calendar year, for the purpose of
determining whether any increase (but not decrease) is appropriate beyond any
increase pursuant to the schedule above.  The Board shall perform an annual
evaluation of Executive’s performance and effectiveness.  Among the factors
taken into account will be success in meeting milestones and budgets previously
established by the Board, increase in net profit from the previous year and
short and long term benefit accruing to shareholders.  The Board will consider
any increases in compensation taking into account Executive's contribution to
the increase in profit and shareholder value and available cash flow.
 
B. Bonus and Incentive Pay.  Executive shall be entitled to receive incentive
and bonus compensation (collectively, “Bonus Pay”), as follows:
 
1. Incentive Compensation.  Executive shall be entitled to annual Incentive
Compensation in accordance with the Company’s Incentive Compensation Plan ( the
“Plan”) to be established by the Board of Directors and/or Compensation
Committee for each calendar year.  Unless otherwise agreed in writing, in the
event Executive is terminated prior to the end of a calendar quarter, he shall
be entitled to participate in the Plan on a pro rata basis equal to the number
of days employed in the quarter with the Company divided by 90.  Incentive
Compensation shall be evaluated by the Compensation Committee and paid
quarterly, based upon the Company’s success in achieving the Incentive Goals set
forth in the Plan.  On or before January 31 of each calendar year, the
Compensation Committee shall review the Plan and, in its sole discretion,
determine to leave it in place or modify the Incentive Goals and/or compensation
payable thereunder for the remainder of such calendar year.
 
2. Annual Bonus.  During the term of this Agreement, Company also may pay to
Executive additional bonuses, from time to time, the payment, amounts and timing
of which shall be determined annually by the Board or Compensation Committee, in
its sole discretion.
 
C. Fringe Benefits.  Solely during the Period of Employment, the Company shall
provide the following fringe benefits to the Executive:
 
1. Vacation.  Executive shall be entitled to four (4) weeks paid vacation each
year in addition to all holidays recognized by the California State and federal
government, with such vacation being fully earned and accrued as of the first
day of each such employment year.
 
2. Insurance.  The Company shall provide Executive with health and medical,
dental, optical, life, and disability insurance consistent with the coverage
offered by the Company to its other Executives.  The Company shall pay
Executive’s current health & medical, dental, life insurance, disability and
optical plan premiums for at least three months or until such time as the
Executive has been accepted by the respective plan into the Company’s new
program without exclusions or waiting periods for benefits.
 
3

--------------------------------------------------------------------------------


 
 
 
3. Business Expenses Reimbursements.  During the term of this Agreement, Company
shall reimburse Executive promptly for all reasonable business expenses incurred
by Executive whether or not deductible by Company for income tax purposes,
including without limitation, travel, entertainment, parking, business meetings,
industry membership dues, cellular telephones and usage charges, in-home office
equipment (including, without limitation; telephone, facsimile, laptop, printer,
internet, and e-mail service), and such other business expenses reasonably
incurred by Executive in the pursuit and furtherance of the Company’s
business.  Such expenses shall be reimbursed only upon presentation to the
Company of appropriate documentation substantiating such expense.
 
D. Equity Participation. Effective upon execution of this Agreement, Executive
shall be entitled to participate in the Company’s 2008 Omnibus Stock Plan (“2008
Stock Plan”) and shall be granted an Incentive Stock Option to purchase the
number of shares of the Company Common Stock (the “2008 Option Shares”) equal to
8.75% of those common shares issued and outstanding after the closing of series
A financing (post-dilution), at an exercise price equal to the price specified
in the series A offering, in accordance with a Notice of Grant and Stock Option
Agreement to be executed by Executive and the Company, according to the terms
and conditions of the 2008 Stock Plan.
 
1. Vesting of Options.  The 2008 Option Shares will vest in the following
manner:
 
a. Forty percent (40%) upon execution of the 2008 Stock Plan;
 
b. twenty percent (20%) on December 31, 2008;
 
c.  twenty percent (20%) on December 31, 2009; and
 
d.  twenty percent (20%) on December 31, 2010
 
4. Accelerated Vesting.  In the event there is a Change of Control (as defined
herein) or Company terminates the Executive’s employment during the Term of
Employment other than pursuant to Section V.C. (described below), or if
Executive terminates his employment pursuant to Section V.F (described below),
all unvested Stock Options granted to Executive pursuant to the 2008 Stock Plan
will immediately vest, as further described in Executive’s Stock Option
Agreement.
 
4

--------------------------------------------------------------------------------


 
5. “Change of Control” shall mean a change in ownership or control of the
Company effected through any of the following transactions:
 
a. a merger, consolidation or reorganization approved by the Company’s
stockholders, UNLESS securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
 
b. any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets; or
 
c. the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person or company that directly or
indirectly controls, is controlled by, or is under common control with, the
Company), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possession more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders which the Board recommends such stockholders accept.
 
6. Piggy-Back Registration:  Executive shall be entitled to “piggy-back”
registration rights on registrations of the Company Common Stock; subject to the
right, however, of the Company and its underwriters, in their sole discretion,
to reduce the number of shares proposed to be registered pro rata with the other
holders of the Company’s Common Stock in view of market conditions and customary
lock-up and stand-off provisions..   The Company shall bear registration
expenses (exclusive of underwriting discounts and commissions and special
counsel of the selling shareholders) of all demand and piggy-back
registrations.   The registration rights may be transferred provided that the
Company is given written notice thereof and provided that the transfer is in
connection with a transfer of all securities of the transferor.
 
7. Reload Option: In the event this Agreement is renewed or extended for an
additional Term as provided in Section II.A.1, the Company shall grant to
Executive a further Option to purchase additional shares of the Company Common
Stock (a “Reload Option”).  Any such Reload Option (i) shall be for a number of
shares equal to 2.334% of the then issued and outstanding shares of capital
Stock of the Company, on a fully diluted basis; (ii) shall have a Term of five
(5) years; (iii) shall have an exercise price which is equal to one hundred
percent (100%) of the Fair Market Value of the Stock subject to the Reload
Option on the date of renewal or extension; and (iv) shall otherwise be granted
and exercisable on terms and conditions substantially identical to those
applicable to the 2008 Option Shares.  Any such Reload Option shall be subject
to such other terms and conditions as the Board or Committee may determine.
 
V. Termination of Employment.
 
5

--------------------------------------------------------------------------------


 
A. Notice.  Executive’s employment with the Company may be terminated by the
Company With or Without Cause, upon written notice (i) during the Initial Term,
equal to the remainder of the Initial Term or three hundred and sixty five (365)
days, whichever is greater; and (ii) during any Additional Terms, equal to three
hundred and sixty five (365) days (in either case, the “Notice Period”).
 
B. Termination Without Cause.  The Company shall have the unrestricted right to
terminate Executive at any time “Without Cause,” i.e., for no reason, or any
reason that does not violate current law.  Upon any termination Without Cause,
the Company’s sole obligation to Executive shall be to pay Executive the amount
of Executive’s Base Salary that would have been earned by Executive through the
end of the Notice Period and annual Bonus Pay (as described above) if any, equal
to the amount of Executive’s average Bonus for the immediately preceding two
years.  (the “Severance Payment”).  The Severance Payment will be paid monthly
during the Severance Period, and contingent upon Executive’s compliance with the
provisions of Section III.B., et seq. of this Agreement.
 
C. Termination For Cause.  The Company shall have the unrestricted right to
terminate Executive at any time “For Cause,” as that term is defined below.  And
upon any termination For Cause, the Company’s sole obligation to Executive shall
be to pay Executive the amount of Executive’s Base Salary earned by Executive
through the date of such termination and Bonus Pay (as described above) if any,
according to the governing calculation/pay-out terms.
 
1. For purposes of this Agreement, “For Cause” shall mean (i) gross and willful
misconduct during the course of employment that is injurious to the Company,
including but not limited to, wrongful appropriation of funds of the Company or
its affiliates or the commission of a felony; (ii) the conviction of a felony
which impairs the Executive’s ability substantially to perform his duties with
the Company; or (iii) that Executive has engaged in a material or repeated,
willful, non-performance of his duties, after that deficiency has been called to
his attention in writing, and which he has failed to correct within a reasonable
time, normally within 30 days.  For purposes of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
 
2. With reference to For Cause, termination shall not occur until the Company
has demonstrated that the infraction is well founded in fact and material, and
uncorrected by Executive.
 
D. Termination Upon Death or Disability.  This Agreement shall terminate
immediately upon the death or total permanent disability of Executive.  In such
event the Company’s sole obligation to Executive shall be to pay Executive
and/or Executive’s estate the amount of Executive’s base compensation earned by
Executive through the date of death or disability and Bonus Pay (as described
above) when the amount would be normally paid.
 
E. Change of Control.  In the event of a change in corporate control (as
described in Section IV.D.3 et seq., above), Executive may elect, in his sole
discretion, to trigger the termination provisions set forth in Section V.F
(below), as though triggered by the Company.
 
F. Termination by Executive.  Executive may terminate this Agreement at any time
upon ninety (90) days’ written notice to the Company, and, upon Executive
providing such notice, the Company, at its sole discretion, may terminate this
Agreement immediately upon payment of ninety (90) days’ Salary to Executive and
Bonus Pay (as described herein) when the amount would be normally paid;
provided, however, that in the event Executive terminates his employment for
“Good Reason”, as defined below, Executive shall be entitled to the Severance
Pay provided for under Section V.B.
 
6

--------------------------------------------------------------------------------


 
1. Good Reason Defined.  “Good Reason” shall mean the occurrence of any one or
more of the following events without the Executive’s express written consent:
(i) any decrease in Executive’s Base Salary and/or a material reduction of the
Executive’s title or responsibility; (ii) the Company’s failure to pay any other
required amounts set forth in this Agreement; (iii) the Company’s failure to
provide fringe benefits provided for herein; (iv) a relocation of the
Executive’s job to a location which is both outside the same metropolitan area
and more than thirty (30) miles from his previous work location; or (v) a Change
of Control.
 
VI. Protection of Company Property.
 
A. Restriction on Use.  Executive recognizes and acknowledges that he will have
access to Confidential Information (as defined below) relating to the business
or interest of the Company or of persons with whom the Company may have business
relationships.  Except as permitted herein or as may be approved by the Company
from time to time, the Executive will not during the Term of Employment or at
any time thereafter, use, disclose or permit to be known by any other person or
entity, any Confidential Information of the Company (except as required by
applicable law or in connection with the performance of the Executive’s duties
and responsibilities hereunder).  If Executive is requested or becomes legally
compelled to disclose any of the Confidential Information, he will give prompt
notice of such request or legal compulsion to the Company.  The Company may
waive compliance with this section VII or will provide Executive with legal
counsel at no cost to Executive to seek an appropriate remedy.
 
1. Confidential Information Defined.  The term “Confidential Information” means
information relating to the Company’s business affairs, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, competitive analyses, pricing policies, vendor and
supplier lists, employee lists, employment agreements (other than this
Agreement), personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, or any other information relating to the Company’s business that
is not generally known to the public or to actual or potential competitors of
the Company (other than through a breach of this Agreement).  This obligation
shall continue until such Confidential Information becomes publicly available,
other than pursuant to a breach of this Section VI by the Executive, regardless
of whether the Executive continues to be employed by the Company.
 
B. Company Materials.  It is further agreed and understood by and between the
parties to this Agreement that all “Company Materials,” which include, but are
not limited to, computers, computer software, computer disks, tapes, printouts,
source, HTML and other code, flowcharts, schematics, designs, graphics,
drawings, photographs, charts, graphs, notebooks, customer lists, sound
recordings, other tangible or intangible manifestation of content, and all other
documents whether printed, typewritten, handwritten, electronic, or stored on
computer disks, tapes, hard drives, or any other tangible medium, as well as
samples, prototypes, models, products and the like, shall be the exclusive
property of the Company and, upon termination of Executive’s employment with the
Company, and/or upon the request of the Company, all Company Materials,
including copies thereof, as well as all other Company property then in the
Executive’s possession or control, shall be returned to and left with the
Company. Anything in this Section VI to the contrary notwithstanding, Executive
shall be entitled to retain his personal “rolodex” and any Company Materials
contained in his personal computer so long as he does not disclose any Company
Materials to any third parties.
 
7

--------------------------------------------------------------------------------


 
C. Inventions Discovered By Executive.
 
1. Disclosure.  The Executive shall promptly disclose to the Company any
invention, improvement, discovery, process, formula or method or other
intellectual property, whether or not patentable or copyrightable (collectively,
“Inventions”), conceived or first reduced to practice by the Executive, either
alone or jointly with others, while performing services hereunder (or, if based
on any Confidential Information, within one (1) year after the term of this
Agreement):
 
a. which directly relate to any line of business activity of the Company, if
then conducted or then being actively planned by the Company, with which the
Executive was or is involved; or
 
b. which is developed using time, material or facilities of the Company, whether
or not during working hours.
 
2. Transfer of Title.  The Executive hereby quitclaims to the Company all of the
Executive’s right, title and interest in and to any such Inventions.  During and
after the Term, the Executive shall execute any documents necessary to perfect
the quitclaim of such Inventions to the Company and to enable the Company to
apply for, obtain and enforce patents, trademarks and copyrights in any and all
countries on such Inventions, including, without limitation, the execution of
any instruments and the giving of evidence and testimony, without further
compensation beyond the Executive’s agreed compensation during the course of the
Executive’s employment.  Without limiting the foregoing, the Executive further
acknowledges that all original works of authorship by the Executive, whether
created alone or jointly with others, relating to the Executive’s employment
with the Company, and which are protectable by copyright, are “works made for
hire” within the meaning of the United States Copyright Act, 17 U.S.C. Section
101, as amended, and the copyright of which shall be owned solely, completely
and exclusively by the Company.  If any Invention is considered to be a work not
included in the categories of work covered by the United States Copyright Act,
17 U.S.C. Section 101, as amended, such work is hereby conveyed and transferred
completely and exclusively to the Company.  The Executive hereby irrevocably
designates counsel to the Company as the Executive’s agent and attorney-in-fact
to do all lawful acts necessary to apply for and obtain patents and copyrights
and to enforce the Company’s rights under this Section VI. This Section VI shall
survive the termination of this Agreement.  Any conveyance of copyright
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights”
(collectively “Moral Rights”).  To the extent such Moral Rights cannot be
conveyed under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, the Executive hereby
waives such Moral Rights and consents to any action of the Company that would
violate such Moral Rights in the absence of such consent.  The Executive agrees
to confirm any such waivers and consents from time to time as requested by the
Company.
 
8

--------------------------------------------------------------------------------


 
D. Injunctive Relief.  Notwithstanding any provisions of this Agreement to the
contrary, Executive agrees that the remedy at law for any breach of this section
shall be insufficient and inadequate to protect the Company’s legitimate
interests, and, therefore, the Company shall at all times be and remain fully
entitled to immediate and permanent injunctive relief (without the need for
posting a bond) for any such breach in addition to any and all other relief,
damages and/or other remedies available to the Company at law or in equity.
 
VII. Non-Solicitation.
 
A. Acknowledgment.  The Executive acknowledges that the Company has invested
substantial time, money and resources in the development and retention of its
Inventions, Confidential Information (including trade secrets), customers,
accounts and business partners, and further acknowledges that during the course
of the Executive’s employment with the Company the Executive has had and will
have access to the Company’s inventions and Confidential Information (including
trade secrets), and will be introduced to existing and prospective customers,
accounts and business partners of the Company.  The Executive acknowledges and
agrees that any and all “goodwill” associated with any existing or prospective
customer, account or business partner belongs exclusively to the Company,
including, but not limited to, any goodwill created as a result of direct or
indirect contacts or relationships between the Executive and any existing or
prospective customers, accounts or business partners.  Additionally, the parties
acknowledge and agree that Executive possesses skills that are special, unique
or extraordinary and that the value of the Company depends upon his use of such
skills on its behalf.
 
B. Non-Solicitation.  In recognition of this, the Executive covenants and agrees
that:
 
1. During the Term of Executive’s employment with the Company, and for a period
of one (1) year thereafter, the Executive may not entice, solicit or encourage
any Company employee to leave the employ of the Company or any independent
contractor to sever its engagement with the Company, absent prior written
consent from the Company.
 
2. During the Term of Executive’s employment with the Company, and for a period
of one (1) year thereafter, the Executive may not, directly or indirectly,
entice, solicit or encourage any customer or prospective customer of the Company
to cease doing business with the Company, reduce its relationship with the
Company or refrain from establishing or expanding a relationship with the
Company.
 
3. The provisions of this Section VII are necessary and reasonable to (i)
protect the Company’s business interests, and (ii) the specific temporal,
geographic and substantive provisions set forth herein.
 
C. Injunctive Relief.  Notwithstanding any provisions of this Agreement to the
contrary, Executive agrees that the remedy at law for any breach of this section
shall be insufficient and inadequate to protect the Company’s legitimate
interests, and, therefore, the Company shall at all times be and remain fully
entitled to immediate and permanent injunctive relief (without the need for
posting a bond) for any such breach in addition to any and all other relief,
damages and/or other remedies available to the Company at law or in equity.
 
9

--------------------------------------------------------------------------------


 
VIII. Miscellaneous.
 
A. Entire Agreement.  This Agreement (including any other documents referred to
herein) contains the entire understanding between the parties hereto with
respect to the subject matter hereof and as of the Effective Date this Agreement
supersedes and terminates any prior understandings, agreements, obligations or
representations, written or oral, relating to the subject matter hereof,
including but not limited to Helix Agreements.
 
B. Modification, Amendment, Waiver or Termination.  No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement.  No course of dealing
between the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.  No delay on the part of the Company in exercising any right
hereunder shall operate as a waiver of such right.  No waiver, express or
implied, by the Company of any right or any breach by the Executive shall
constitute a waiver of any other right or breach by the Executive.
 
C. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.  In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may be validly and enforceably
covered.  The Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provision valid and enforceable to the maximum extent (not exceeding
its express terms) possible under applicable law.
 
D. Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that the Company may, without the consent
of the Executive, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company.  No such assignment by the Company
shall discharge the Company from any liability hereunder.
 
E. Third-Party Benefit.  Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
F. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when actually delivered or when mailed by United
States registered mail, postage prepaid, addressed to the other party as
follows:
 
10

--------------------------------------------------------------------------------


 
 
If to the Company, to: 
Helix Wind, Inc.
Attention:  Ian Gardner, CEO
1848 Commercial Street
San Diego, CA 92113

With copy to: 
Richard Sybert
Gordon & Rees LLP
101 West Broadway, Suite 2000
San Diego, CA  92101
619.696.7124 facsimile

If to the Executive:
Scott Weinbrandt
13030 Lamia Point
San Diego, CA 92130
858.259.0824 facsimile
 
With copy to: 
Daniel S. Levinson
Law Office of Daniel S. Levinson, APC
990 Highland Drive, Suite 206
Solana Beach, CA 92075
858.792.1106 facsimile


 
Either party to this Agreement may change its address for purposes of this
Notice subsection by giving 15 days’ prior notice to the other party hereto.
 
G. Headings.  The headings and any table of contents contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
H. Governing Law.  All matters relating to the interpretation, construction,
validity and enforcement of this agreement shall be governed by the internal
laws of the state of California, without giving effect to any choice of law
provisions thereof.
 
I. Counterparts.  This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first set forth below.
 
“COMPANY”
 
Helix Wind, Inc.,
a Nevada corporation
    By: 
/s/ Ian Gardener
  Ian Gardener, its Chief Executive Officer        
“EXECUTIVE”


Scott Weinbrandt
 
/s/ Scott Weinbrandt

 
11

--------------------------------------------------------------------------------


EXHIBIT “A”
Base Salary, Accrued Salary, Signing Bonus, Relocation Expenses


I.  
Base Salary.  Pursuant to Section IV.A., Company agrees to pay Executive Base
Salary as follows:



Months
 
      Salary
     
Month 2 through Month 7 (February 1, 2008 through July 31, 2008)
 
$100,000
Next 12 Months (August 1, 2008 through July 31, 2009)
 
$200,000
Next 12 Months (August 1, 2009 through July 31, 2010)
 
$250,000
Final 5 Months of Initial Term (August 1, 2010 through December 31, 2010)
 
$300,000



II.  
Accrued Salary.  Pursuant to Section IV.A.1., Company agrees to pay Executive
unpaid monthly compensation due to Executive for work performed from  February
1, 2008 through May 31, 2008 (“Accrued Salary”) in the amount of $33,333.32,
calculated at the rate of $8,333.33 per month for the four month period at
issue.



III.  
Accrued Increase in Base Salary.  Pursuant to Section IV.A.1., if in the
discretion of management there is insufficient cash flow to pay any portion of
the increase in Base Salary beginning August 1, 2008 (“Accrued Increase in Base
Salary”), such unpaid portion of the Accrued Increase in Base Salary shall be
accrued and Company agrees to pay same to Executive.



IV.  
Signing Bonus.  In order to compensate Executive for his contribution to Company
including but not limited to his continuing efforts to raise series A investment
capital, Company agrees to pay Executive $75,000.00 at the closing of series A
financing, within 3 business days of Company receiving series A capital.

 


12

--------------------------------------------------------------------------------


 
Amendment No. 1 to
Employment Agreement


This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of the 26th day of January 2009 by and between Helix Wind, Inc., a Nevada
corporation (the “Company”) and Scott Weinbrandt, an individual (“Employee”) in
connection with the Employment Agreement executed on June 1, 2008 (the
“Employment Agreement”).  In consideration of the mutual agreements and promises
contained herein, and for other good and valuable consideration (including the
agreement of Employee to continue his employment with the Company), the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee agree
as follows.


The parties wish to amend Section IV.D of the Agreement to read in full as
follows:


“Equity Participation.  Executive shall be entitled to participate in a stock
option plan, when created, and shall then be granted a stock option (the
“Option”) to purchase 5,337,500 shares of common stock (the “Option Shares”), at
an exercise price equal to the fair market value of the Option Shares or at such
exercise price required by applicable law at the date of grant. The Option will
be exercisable for a period of ten (10 ) years but will be exercisable for a
period of five (5) years if the Executive, on the date of grant, owns more than
ten (10%) percent of the total combined voting power of all classes of stock of
the Company within the meaning of Section 422(b)(6) of the Internal Revenue Code
of 1986, as amended and any applicable regulations promulgated thereunder.  The
Option Shares will vest in the following manner:
 
a.  Sixty percent (60%) upon the grant date of the Option;
 
b.  Twenty percent (20%) on December 31, 2009; and
 
c.  Twenty percent (20%) on December 31, 2010.
 
It is contemplated that the options to be granted pursuant to this Employment
Agreement will be issued as incentive stock options under a stock option plan to
be created by Clearview Acquisitions, Inc. (“Clearview”) in connection with the
proposed merger of a subsidiary of Clearview into the Company, but in the event
such a plan is not created by February ______, 2009, the Company shall then
grant non-qualified stock options on the same terms, exercisable at fair market
value of the Option Shares or such other exercise price as required by
applicable law.”


Except as specifically stated in the terms of this Amendment, the Employment
Agreement remains in full force and effect, according to its terms, as amended
herein and nothing contained herein shall operate as a waiver of any obligation,
condition, right, remedy or provision contained in or arising out of the
Employment Agreement.


This Amendment may be signed in counterparts with the same force and effect as
if all original signatures appeared on one copy; and in the event signed in
counterparts, each counterpart is the equivalent of an original and all of the
counterparts are the equivalent of one agreement.


Facsimile signatures on notices and amendments are the equivalent of original
signatures.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


 

--------------------------------------------------------------------------------


 
Helix Wind, Inc.,
a Nevada corporation
  Employee:         By: /s/ Ian Gardner   /s/ Scott Weinbrandt   Ian Gardner,
Chief Executive Officer   Scott Weinbrandt, President        

 
 
 
 
 
 
 